DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 33, 41, 59, 67 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Claim Objections
Claims 33, 35, 41, 43, 59, 61, 67 and 69 are objected to because of the following informalities:  
In claims 33, 35, 41, 43, 59, 61, 67 and 69, the recitations of “the shaft” should read as “the cannulated shaft” for consistency. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 – 48 and 59 – 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the first anchor and the second anchor" in lines 13 – 14.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding recitation is interpreted as referring to "the first anchor component and the second anchor component".
Claim 41 recites the limitation "the first anchor and the second anchor" in lines 15 – 16.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding recitation is interpreted as referring to "the first anchor component and the second anchor component".
Claim 59 recites the limitation "the first anchor and the second anchor" in lines 12 – 13.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding recitation is interpreted as referring to "the first anchor component and the second anchor component".
In claim 59/I.13, the recitation of “between first anchor component and the second” makes the claim unclear and vague, as for not specifying if the first anchor component in line 13 refers to that in line 10 or to a different component, clarification is requested.
For the sake of examination, the component in line 13 is interpreted as referring to that in line 10.
In claims 33, the drafting of the claim makes it unclear as to if the anchor comprises the first and second anchor components, or only the first anchor component and the second anchor component is part of the device, clarification is requested.
For the sake of examination, claim 33 is interpreted as referring to the anchor comprises the first anchor component, and the device comprises the anchor and the second anchor component.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33 – 48 and 59 – 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan et al. (US Pub. 2003/0125749 A1) in view of Stone et al. (US Pub. 2006/0247642 A1).

    PNG
    media_image1.png
    459
    759
    media_image1.png
    Greyscale

Claim 33, Yuan discloses a device capable for use in a surgical repair [abstract, Figs. 1 – 3] comprising: 
an inserter [at least a portion of 110] comprising a cannulated shaft extending from a proximal end to a distal end along a longitudinal axis [defined by at least a longitudinal portion of 116 of cannulated driver 110 extending between two portions defining distal and proximal ends, ¶18]; and 
an anchor [130 alone or in combination with 118] comprising: 
a first anchor component [at least a portion of 130] coupled to the shaft [Fig.3], the first anchor component including: 
a plurality of coils [at least two turns of threads 132] defining at least one opening between adjacent coils [defined by at least a portion of the cavity between threads], each one of the plurality of coils at a distal end of the first anchor component extending 360 degrees around a central cannulation extending through the first anchor component [at least a distal portion of anchor 130 has helical threads 132 extending 360 degrees around central cannulation 138]; and 
at least one drive surface extending longitudinally along at least a portion of the first anchor component [defined by at least a portion of the hexagonal shape defined in the cannulation 138, defining a drive surface]; and 
a second anchor component [at least a portion of 118], distinct and separate from, and coupled to the shaft distally of, the first anchor component, without a fastening component directly fastening the first anchor to the second anchor [wherein at least a portion of 118, is distinct and separate from, and coupled to the shaft distally of the first anchor component, and wherein the first and second components are not directly fastened to one another, Figs. 2 – 3], such that, when in use, a gap is formed between the first 
a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of 118 is elongated and extends between two portions defining distal and proximal ends]; and 
a portion that contacts the shaft [a proximal portion of anchor component 118 contacts at least a portion of shaft 116]; 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [the office is of the position that this limitation does not add specific structure to the claimed second anchor component to be distinguished from that disclosed by Yuan, and therefore, the component of Yuan is asserted to be capable of performing the claimed function for having a substantially identical structure to that claimed].
{It has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.}
(as of claim 34) Yuan discloses wherein the at least one drive surface extends an entire length of the first anchor component [wherein the at least one drive surface extends an entire length of the at least a portion of anchor 130].  
(as of claim 35)
(as of claim 36) Yuan discloses wherein the first anchor component is slidably disposed on the shaft [Fig.3].  
(as of claims 37 – 38) Yuan discloses wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils [Fig.3, wherein the drive surface does not occupy any of the at least a portion of the cavity between adjacent coils 132, defining the at least one opening].  
(as of claim 39) Yuan discloses wherein the first anchor component comprises absorbable material [abstract].  
Yuan does not disclose wherein the at least one drive surface intersects and contacts at least two of the coils.

    PNG
    media_image2.png
    425
    1266
    media_image2.png
    Greyscale

Stone teaches a device [abstract, Figs. 3 – 7, Figs.3 to Stone above] comprising an inserter [160 alone or in combination with plug 150] having a shaft [at least a portion of 162 alone or in combination with plug 150] configured to receive at least a drive surface portion of the anchor, defining an entire length [Figs.3 and 7, ¶52 and ¶59], and an anchor [102] comprising an anchor component [at least a portion of 102] including coils [at least two of threads 114] defining at least one opening [defined by at least a portion of the cavity between adjacent coils] and at least one drive surface [defined by at least a portion of one of the ribs 118 or lobes 119, at least a portion of inner surface 117 between adjacent ribs 118 or lobes 119, at least a portion by 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan and Stone, and construct the first anchor component of Yuan from threads and at least one lobe or rib forming an open structure frame in view of Stone, and construct the inserter of Yuan having at least one drive surface corresponding to the at least one rib or lobe in view of Stone. One would have been motivated to do so in order to provide an anchor component that facilitates tissue ingrowth or outgrowth through the anchor component to thereby enhance the connection between the anchor component and the surrounding tissue, and to provide the inserter with drive surface corresponding to that of the anchor component to facilitate driving the anchor into tissue [Stone, ¶56]. 
Claim 40, the combination of Yuan and Stone discloses the limitations of claim 33, as above.
Yuan does not disclose wherein the first anchor component comprises non-absorbable material.
Stone teaches wherein the anchor can be formed of any biocompatible material, i.e. metal [¶52].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan and Stone, and construct the anchor component of Yuan having a desired material, i.e. non-absorbable material in view of Stone. One would have been motivated to do so in order to provide the anchor component having a desired strength 
Claim 41, Yuan discloses a device for use in a surgical repair [abstract, Figs. 1 – 3] comprising: 
an inserter [at least a portion of 110] comprising a cannulated shaft extending from a proximal end to a distal end along a longitudinal axis [defined by at least a longitudinal portion of 116 of cannulated driver 110 extending between two portions defining distal and proximal ends, ¶18]; and 
an anchor [130 alone or in combination with 118] comprising: 
a first anchor component [at least a portion of 130] coupled to the shaft [Fig.3], the first anchor component including: 
a helicoil portion having at least one helical thread [at least a portion of the anchor including at least two turns of threads 132, defines a helicoil portion] defining at least one opening between adjacent turns of the at least one helical thread [defined by at least a portion of the cavity between threads], each turn of the at least one helical thread at a distal end of the first anchor component extending 360 degrees around a central cannulation extending through the first anchor component [at least a distal portion of anchor 130 has helical threads 132 extending 360 degrees around central cannulation 138]; and 
at least one drive surface extending longitudinally along at least a portion of the helicoil portion [defined by at least a portion of the hexagonal shape defined in the cannulation 138, defining a drive surface]; and 

a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of 118 is elongated and extends between two portions defining distal and proximal ends]; and 
a portion that contacts the shaft [a proximal portion of anchor component 118 contacts at least a portion of shaft 116]; 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [the office is of the position that this limitation does not add specific structure to the claimed second anchor component to be distinguished from that disclosed by Yuan, and therefore, the component of Yuan is asserted to be capable of performing the claimed function for having a substantially identical structure to that claimed].
{It has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.}
(as of claim 42) Yuan discloses wherein the at least one drive surface extends an entire length of the first anchor component [wherein the at least one drive surface extends an entire length of the at least a portion of anchor 130].  
(as of claim 43) Yuan discloses wherein the shaft receives an entire length of the at least one drive surface [wherein the at least a portion of shaft 116 extends an entire length of the at least a portion of anchor 130].  
(as of claim 44) Yuan discloses wherein the first anchor component is slidably disposed on the shaft [Fig.3].  
(as of claims 45 – 46) Yuan discloses wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils [Fig.3, wherein the drive surface does not occupy any of the at least a portion of the cavity between adjacent coils 132, defining the at least one opening].  
(as of claim 47) Yuan discloses wherein the first anchor component comprises absorbable material [abstract].  
Yuan does not disclose wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one opening, and wherein the at least one drive surface intersects and contacts at least two of the coils.
Stone teaches a device [abstract, Figs. 3 – 7, Figs.3 to Stone above] comprising an inserter [160 alone or in combination with plug 150] having a shaft [at least a portion of 162 alone or in combination with plug 150] configured to receive at least a drive surface portion of the anchor, defining an entire length [Figs.3 and 7, ¶52 and ¶59], and an anchor [102] comprising an anchor component [at least a portion of 102] having helicoil portion including coils [at least a portion of the anchor component having at least two of threads 114, defines a helicoil portion] defining at least one opening [defined by at least a portion of the cavity between adjacent coils], 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan and Stone, and construct the first anchor component of Yuan from threads and at least one lobe or rib forming an open structure frame in view of Stone, and construct the inserter of Yuan having at least one drive surface corresponding to the at least one rib or lobe in view of Stone. One would have been motivated to do so in order to provide an anchor component that facilitates tissue ingrowth or outgrowth through the anchor component to thereby enhance the connection between the anchor component and the surrounding tissue, and to provide the inserter with drive surface corresponding to that of the anchor component to facilitate driving the anchor into tissue [Stone, ¶56]. 
Claim 48, the combination of Yuan and Stone discloses the limitations of claim 41, as above.
Yuan does not disclose wherein the first anchor component comprises non-absorbable material.
Stone teaches wherein the anchor can be formed of any biocompatible material, i.e. metal [¶52].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan and Stone, and construct the anchor component of Yuan having a desired material, i.e. non-absorbable material in view of Stone. One would have been motivated to do so in order to provide the anchor component having a desired strength sufficient for the intended use to thereby expedite the process of healing, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 59, Yuan discloses a device for use in a surgical repair [abstract, Figs. 1 – 3] comprising: 
an inserter [at least a portion of 110] comprising a cannulated shaft extending from a proximal end to a distal end along a longitudinal axis [defined by at least a longitudinal portion of 116 of cannulated driver 110 extending between two portions defining distal and proximal ends, ¶18]; and 
an anchor [130 alone or in combination with 118] comprising: 
a first anchor component [at least a portion of 130] coupled to the shaft [Fig.3], the first anchor component including: 
a plurality of coils [at least two turns of threads 132] defining at least one opening between adjacent coils [defined by at least a portion of the cavity between threads], each one of the plurality of coils at a distal end of the first anchor component extending 360 degrees around a central cannulation extending through the first anchor component [at least a distal portion of anchor 130 has helical threads 132 extending 360 degrees around central cannulation 138]; and 

a second anchor component [at least a portion of 118], distinct and separate from, and coupled to the shaft distally of, the first anchor component, without a fastening component directly fastening the first anchor to the second anchor [wherein at least a portion of 118, is distinct and separate from, and coupled to the shaft distally of the first anchor component, and wherein the first and second components are not directly fastened to one another, Figs. 2 – 3], such that a gap is formed between first anchor component and the second anchor component [Fig.3 to Yuan, above], the second anchor component including: 
a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of 118 is elongated and extends between two portions defining distal and proximal ends]; and 
a portion that contacts the shaft [a proximal portion of anchor component 118 contacts at least a portion of shaft 116]; 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [the office is of the position that this limitation does not add specific structure to the claimed second anchor component to be distinguished from that disclosed by Yuan, and therefore, the component of Yuan is asserted to be capable of performing the claimed function for having a substantially identical structure to that claimed].
{It has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.}
(as of claim 60) Yuan discloses wherein the at least one drive surface extends an entire length of the first anchor component [wherein the at least one drive surface extends an entire length of the at least a portion of anchor 130].  
(as of claim 61) Yuan discloses wherein the shaft receives an entire length of the at least one drive surface [wherein the at least a portion of shaft 116 extends an entire length of the at least a portion of anchor 130].  
(as of claim 62) Yuan discloses wherein the first anchor component is slidably disposed on the shaft [Fig.3].  
(as of claims 63 – 64) Yuan discloses wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils [Fig.3, wherein the drive surface does not occupy any of the at least a portion of the cavity between adjacent coils 132, defining the at least one opening].  
(as of claim 65) Yuan discloses wherein the first anchor component comprises absorbable material [abstract].  
Yuan does not disclose wherein the at least one drive surface intersects and contacts at least two of the coils.
Stone teaches a device [abstract, Figs. 3 – 7, Figs.3 to Stone above] comprising an inserter [160 alone or in combination with plug 150] having a shaft [at least a portion of 162 alone or in combination with plug 150] configured to receive at least a drive surface portion of the anchor, defining an entire length [Figs.3 and 7, ¶52 and ¶59], and an anchor [102] comprising an anchor component [at least a portion of 102] including coils [at least two of threads 114] defining at least one opening [defined by at least a portion of the cavity between adjacent coils] 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan and Stone, and construct the first anchor component of Yuan from threads and at least one lobe or rib forming an open structure frame in view of Stone, and construct the inserter of Yuan having at least one drive surface corresponding to the at least one rib or lobe in view of Stone. One would have been motivated to do so in order to provide an anchor component that facilitates tissue ingrowth or outgrowth through the anchor component to thereby enhance the connection between the anchor component and the surrounding tissue, and to provide the inserter with drive surface corresponding to that of the anchor component to facilitate driving the anchor into tissue [Stone, ¶56]. 
Claim 66, the combination of Yuan and Stone discloses the limitations of claim 59, as above.
Yuan does not disclose wherein the first anchor component comprises non-absorbable material.
Stone teaches wherein the anchor can be formed of any biocompatible material, i.e. metal [¶52].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan and Stone, and construct the anchor component of 
Claim 67, Yuan discloses a device for use in a surgical repair [abstract, Figs. 1 – 3] comprising: 
an inserter [at least a portion of 110] comprising a cannulated shaft extending from a proximal end to a distal end along a longitudinal axis [defined by at least a longitudinal portion of 116 of cannulated driver 110 extending between two portions defining distal and proximal ends, ¶18]; and 
an anchor [130 alone or in combination with 118] comprising: 
a first anchor component [at least a portion of 130] coupled to the shaft [Fig.3], the first anchor component including: 
a helicoil portion having at least one helical thread [at least a portion of the anchor including at least two turns of threads 132, defines a helicoil portion] defining at least one opening between adjacent turns of the at least one helical thread [defined by at least a portion of the cavity between threads], each turn of the at least one helical thread at a distal end of the first anchor component extending 360 degrees around a central cannulation extending through the first anchor component [at least a distal portion of anchor 130 has helical threads 132 extending 360 degrees around central cannulation 138]; and 

a second anchor component [at least a portion of 118], distinct and separate from, and coupled to the shaft distally of, the first anchor component, without a fastening component directly fastening the first anchorResponse to Office Action of 10/1/21 to the second anchor [wherein at least a portion of 118, is distinct and separate from, and coupled to the shaft distally of the first anchor component, and wherein the first and second components are not directly fastened to one another, Figs. 2 – 3], such that a gap is formed between the first anchor component and the second anchor component [Fig.3 to Yuan, above], the second anchor component including: 
a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of 118 is elongated and extends between two portions defining distal and proximal ends]; and 
a portion that contacts the shaft [a proximal portion of anchor component 118 contacts at least a portion of shaft 116]; 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [the office is of the position that this limitation does not add specific structure to the claimed second anchor component to be distinguished from that disclosed by Yuan, and therefore, the component of Yuan is asserted to be capable of performing the claimed function for having a substantially identical structure to that claimed].
{It has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.}
(as of claim 68) Yuan discloses wherein the at least one drive surface extends an entire length of the first anchor component [wherein the at least one drive surface extends an entire length of the at least a portion of anchor 130].  
(as of claim 69) Yuan discloses wherein the shaft receives an entire length of the at least one drive surface [wherein the at least a portion of shaft 116 extends an entire length of the at least a portion of anchor 130].  
(as of claim 70) Yuan discloses wherein the first anchor component is slidably disposed on the shaft [Fig.3].  
(as of claims 71 – 72) Yuan discloses wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils [Fig.3, wherein the drive surface does not occupy any of the at least a portion of the cavity between adjacent coils 132, defining the at least one opening].  
(as of claim 73) Yuan discloses wherein the first anchor component comprises absorbable material [abstract].  
Yuan does not disclose wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one opening, and wherein the at least one drive surface intersects and contacts at least two of the coils.
Stone teaches a device [abstract, Figs. 3 – 7, Figs.3 to Stone above] comprising an inserter [160 alone or in combination with plug 150] having a shaft [at least a portion of 162 alone or in combination with plug 150] configured to receive at least a drive surface portion of the anchor, defining an entire length [Figs.3 and 7, ¶52 and ¶59], and an anchor [102] comprising an anchor component [at least a portion of 102] having helicoil portion including coils [at least a 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan and Stone, and construct the first anchor component of Yuan from threads and at least one lobe or rib forming an open structure frame in view of Stone, and construct the inserter of Yuan having at least one drive surface corresponding to the at least one rib or lobe in view of Stone. One would have been motivated to do so in order to provide an anchor component that facilitates tissue ingrowth or outgrowth through the anchor component to thereby enhance the connection between the anchor component and the surrounding tissue, and to provide the inserter with drive surface corresponding to that of the anchor component to facilitate driving the anchor into tissue [Stone, ¶56]. 
Claim 74, 
Yuan does not disclose wherein the first anchor component comprises non-absorbable material.
Stone teaches wherein the anchor can be formed of any biocompatible material, i.e. metal [¶52].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan and Stone, and construct the anchor component of Yuan having a desired material, i.e. non-absorbable material in view of Stone. One would have been motivated to do so in order to provide the anchor component having a desired strength sufficient for the intended use to thereby expedite the process of healing, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 33 – 48 and 59 – 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciccone et al. (US Pub. 2005/0222575 A1) in view of Stone et al. (US Pub. 2006/0247642 A1).
Claims 33 – 35, Ciccone discloses a device capable for use in a surgical repair [abstract, Figs. 1 – 12] comprising:  
an inserter [at least a portion of 340] comprising a cannulated shaft extending from a proximal end to a distal end along a longitudinal axis [defined by at least a cannulated longitudinal portion by 343, having bore 345, ¶42]; and 
an anchor [at least one anchor 100] comprising: 
a first anchor component [at least a portion of a proximal anchor 100] coupled to the shaft [Fig.12], the first anchor component including: 

at least one drive surface extending longitudinally along at least a portion of the first anchor component [defined by at least a portion of the hexagonal shape 162 defined in the cannulation 160, defining a drive surface, ¶42]; and 
a second anchor component [at least a portion of a distal anchor 100], distinct and separate from, and coupled to the shaft distally of, the first anchor component, without a fastening component directly fastening the first anchor to the second anchor [wherein at least a portion of the distal anchor 100, is distinct and separate from, and coupled to the shaft distally of at least a portion of the proximal anchor 100, and wherein the first and second components are not directly fastened to one another, Fig. 12], such that, when in use, a gap is formed between the first anchor component and the second anchor component [Fig.12], the second anchor component including: 
a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of the distal anchor 100 is elongated and extends between two portions defining distal and proximal ends]; and 
a portion that contacts the shaft [a proximal portion of the distal anchor component 100 contacts at least a portion of shaft 343, i.e. by 344, ¶42]; 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [the office is of the position that this limitation does not add 
{It has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.}
 (as of claim 36) Ciccone discloses wherein the first anchor component is slidably disposed on the shaft [Figs.5 and 12, ¶42].  
(as of claims 37 – 38) Ciccone discloses wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils [Figs.10, wherein the drive surface does not occupy any of the at least a portion of the cavity between adjacent coils 132, defining the at least one opening].  
(as of claims 39 – 40) Ciccone discloses wherein the first anchor component comprises absorbable material or non-absorbable material [¶59].  
Ciccone does not disclose wherein the at least one drive surface extends an entire length of the first anchor component and intersects and contacts at least two of the coils, and the shaft receives an entire length of the at least one drive surface.
Stone teaches a device [abstract, Figs. 3 – 7, Figs.3 to Stone above] comprising an inserter [160 alone or in combination with plug 150] having a shaft [at least a portion of 162 alone or in combination with plug 150] configured to receive at least a drive surface portion of the anchor, defining an entire length [Figs.3 and 7, ¶52 and ¶59], and an anchor [102] comprising 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ciccone and Stone, and construct the first anchor component of Ciccone from threads and at least one lobe or rib forming an open structure frame in view of Stone, and construct the inserter of Ciccone having at least one drive surface corresponding to the at least one rib or lobe in view of Stone. One would have been motivated to do so in order to provide an anchor component that facilitates tissue ingrowth or outgrowth through the anchor component to thereby enhance the connection between the anchor component and the surrounding tissue, and to provide the inserter with drive surface corresponding to that of the anchor component to facilitate driving the anchor into tissue [Stone, ¶56]. 
Claims 41 – 43, Ciccone discloses a device capable for use in a surgical repair [abstract, Figs. 1 – 12] comprising: 
an inserter [at least a portion of 340] comprising a cannulated shaft extending from a proximal end to a distal end along a longitudinal axis [defined by at least a cannulated longitudinal portion by 343, having bore 345, ¶42]; and 
an anchor [at least one anchor 100] comprising: 

a helicoil portion having at least one helical thread [at least a portion of the anchor including at least two turns of threads 110, defines a helicoil portion] defining at least one opening between adjacent turns of the at least one helical thread [defined by at least a portion of the cavity between threads 110], each turn of the at least one helical thread at a distal end of the first anchor component extending 360 degrees around a central cannulation extending through the first anchor component [at least a distal portion of anchor 100 has helical threads 110 extending 360 degrees around central cannulation 160]; and 
at least one drive surface extending longitudinally along at least a portion of the helicoil portion [defined by at least a portion of the hexagonal shape 162 defined in the cannulation 160, defining a drive surface, ¶42]; and 
a second anchor component [at least a portion of a distal anchor 100], distinct and separate from, and coupled to the shaft distally of, the first anchor component, without a fastening component directly fastening the first anchorApplication No. 16/206,046 Amendment and Response dtd. 12/13/2 1Response to Office Action of 10/1/21to the second anchor [wherein at least a portion of the distal anchor 100, is distinct and separate from, and coupled to the shaft distally of at least a portion of the proximal anchor 100, and wherein the first and second components are not directly fastened to one another, Fig. 12], such that, when in use, a gap is formed between the first anchor component and the second anchor component [Fig.12], the second anchor component including: 
a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of the distal anchor 100 is elongated and extends between two portions defining distal and proximal ends]; and 

wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [the office is of the position that this limitation does not add specific structure to the claimed second anchor component to be distinguished from that disclosed by Ciccone, and therefore, the component of Ciccone is asserted to be capable of performing the claimed function for having a substantially identical structure to that claimed].
{It has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.}
(as of claim 44) Ciccone discloses wherein the first anchor component is slidably disposed on the shaft [Figs.5 and 12, ¶42].  
(as of claims 45 – 46) Ciccone discloses wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils [Figs.10, wherein the drive surface does not occupy any of the at least a portion of the cavity between adjacent coils 132, defining the at least one opening].  
(as of claims 47 – 48) Ciccone discloses wherein the first anchor component comprises absorbable material or non-absorbable material [¶59].  
Ciccone does not disclose wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one opening, and wherein the at least one drive surface intersects and contacts at least two of the coils.
Stone teaches a device [abstract, Figs. 3 – 7, Figs.3 to Stone above] comprising an inserter [160 alone or in combination with plug 150] having a shaft [at least a portion of 162 alone or in combination with plug 150] configured to receive at least a drive surface portion of the anchor, defining an entire length [Figs.3 and 7, ¶52 and ¶59], and an anchor [102] comprising an anchor component [at least a portion of 102] having helicoil portion including coils [at least a portion of the anchor component having at least two of threads 114, defines a helicoil portion] defining at least one opening [defined by at least a portion of the cavity between adjacent coils], wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one opening [wherein at least a portion of the anchor includes through apertures 112, defining no root along at least a portion between the coils 114], and at least one drive surface [defined by at least a portion of one of the ribs 118 or lobes 119, at least a portion of inner surface 117 between adjacent ribs 118 or lobes 119, at least a portion by the intersection of at least one rib 118 or lobe 119 and inner surface 117, or at least a groove portion defined on at least one of the lobes 119] extending longitudinally along at least a portion, defining an entire length of the anchor component and intersecting and contacting at least two of the coils [wherein an axial portion of the identified drive surface, extends longitudinally, intersects and contact at least two coils 114, ¶56, Figs. 3D and 4E].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ciccone and Stone, and construct the first anchor component of Ciccone from threads and at least one lobe or rib forming an open structure frame in view of Stone, and construct the inserter of Ciccone having at least one drive surface corresponding to the at least one rib or lobe in view of Stone. One would have been motivated to do so in order to provide an anchor component that facilitates tissue ingrowth or outgrowth through the anchor component to thereby enhance the connection between the anchor component 
Claims 59 – 61, Ciccone discloses a device capable for use in a surgical repair [abstract, Figs. 1 – 12] comprising: 
an inserter [at least a portion of 340] comprising a cannulated shaft extending from a proximal end to a distal end along a longitudinal axis [defined by at least a cannulated longitudinal portion by 343, having bore 345, ¶42]; and 
an anchor [at least one anchor 100] comprising: 
a first anchor component [at least a portion of a proximal anchor 100] coupled to the shaft [Fig.12], the first anchor component including: 
a plurality of coils [at least two turns of threads 110] defining at least one opening between adjacent coils [defined by at least a portion of the cavity between threads 110], each one of the plurality of coils at a distal end of the first anchor component extending 360 degrees around a central cannulation extending through the first anchor component [at least a distal portion of anchor 100 has helical threads 110 extending 360 degrees around central cannulation 160]; and 
at least one drive surface extending longitudinally along at least a portion of the first anchor component [defined by at least a portion of the hexagonal shape 162 defined in the cannulation 160, defining a drive surface, ¶42]; and 
a second anchor component [at least a portion of a distal anchor 100], distinct and separate from, and coupled to the shaft distally of, the first anchor component, without a fastening component directly fastening the first anchor to the second anchor [wherein at least a portion of the distal anchor 100, is distinct and separate from, and coupled to the shaft distally of at least a portion of the proximal anchor 100, and wherein the first and second components are 
a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of the distal anchor 100 is elongated and extends between two portions defining distal and proximal ends]; and 
a portion that contacts the shaft [a proximal portion of the distal anchor component 100 contacts at least a portion of shaft 343, i.e. by 344, ¶42]; 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [the office is of the position that this limitation does not add specific structure to the claimed second anchor component to be distinguished from that disclosed by Ciccone, and therefore, the component of Ciccone is asserted to be capable of performing the claimed function for having a substantially identical structure to that claimed].
{It has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.}
(as of claim 62) Ciccone discloses wherein the first anchor component is slidably disposed on the shaft [Figs.5 and 12, ¶42].  
(as of claims 63 – 64) 
(as of claims 65 – 66) Ciccone discloses wherein the first anchor component comprises absorbable material or non-absorbable material [¶59].  
Ciccone does not disclose wherein the at least one drive surface intersects and contacts at least two of the coils.
Stone teaches a device [abstract, Figs. 3 – 7, Figs.3 to Stone above] comprising an inserter [160 alone or in combination with plug 150] having a shaft [at least a portion of 162 alone or in combination with plug 150] configured to receive at least a drive surface portion of the anchor, defining an entire length [Figs.3 and 7, ¶52 and ¶59], and an anchor [102] comprising an anchor component [at least a portion of 102] including coils [at least two of threads 114] defining at least one opening [defined by at least a portion of the cavity between adjacent coils] and at least one drive surface [defined by at least a portion of one of the ribs 118 or lobes 119, at least a portion of inner surface 117 between adjacent ribs 118 or lobes 119, at least a portion by the intersection of at least one rib 118 or lobe 119 and inner surface 117, or at least a groove portion defined on at least one of the lobes 119] extending longitudinally along at least a portion, defining an entire length of the anchor component and intersecting and contacting at least two of the coils [wherein an axial portion of the identified drive surface, extends longitudinally, intersects and contact at least two coils 114, ¶56, Figs. 3D and 4E].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ciccone and Stone, and construct the first anchor component of Ciccone from threads and at least one lobe or rib forming an open structure frame in view of Stone, and construct the inserter of Ciccone having at least one drive surface corresponding to the at least one rib or lobe in view of Stone. One would have been motivated to do so in order to provide an anchor component that facilitates tissue ingrowth or outgrowth through the anchor component to thereby enhance the connection between the anchor component 
Claims 67 – 69, Ciccone discloses a device capable for use in a surgical repair [abstract, Figs. 1 – 12] comprising: 
an inserter [at least a portion of 340] comprising a cannulated shaft extending from a proximal end to a distal end along a longitudinal axis [defined by at least a cannulated longitudinal portion by 343, having bore 345, ¶42]; and 
an anchor [at least one anchor 100] comprising: 
a first anchor component [at least a portion of a proximal anchor 100] coupled to the shaft [Fig.12], the first anchor component including: 
a helicoil portion having at least one helical thread [at least a portion of the anchor including at least two turns of threads 110, defines a helicoil portion] defining at least one opening between adjacent turns of the at least one helical thread [defined by at least a portion of the cavity between threads 110], each turn of the at least one helical thread at a distal end of the first anchor component extending 360 degrees around a central cannulation extending through the first anchor component [at least a distal portion of anchor 100 has helical threads 110 extending 360 degrees around central cannulation 160]; and 
at least one drive surface extending longitudinally along at least a portion of the helicoil portion [defined by at least a portion of the hexagonal shape 162 defined in the cannulation 160, defining a drive surface, ¶42]; and 
a second anchor component [at least a portion of a distal anchor 100], distinct and separate from, and coupled to the shaft distally of, the first anchor component, without a fastening component directly fastening the first anchorApplication No. 16/206,046 Amendment and Response dtd. 12/13/2 1Response to Office Action of 10/1/21to the second anchor [wherein at least a portion of the distal anchor 100, is distinct and separate from, and coupled to the shaft distally of 
a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of the distal anchor 100 is elongated and extends between two portions defining distal and proximal ends]; and 
a portion that contacts the shaft [a proximal portion of the distal anchor component 100 contacts at least a portion of shaft 343, i.e. by 344, ¶42]; 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [the office is of the position that this limitation does not add specific structure to the claimed second anchor component to be distinguished from that disclosed by Ciccone, and therefore, the component of Ciccone is asserted to be capable of performing the claimed function for having a substantially identical structure to that claimed].
{It has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.}
(as of claim 70) Ciccone discloses wherein the first anchor component is slidably disposed on the shaft [Figs.5 and 12, ¶42].  
(as of claims 71 – 72) Ciccone discloses wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils [Figs.10, wherein 
(as of claims 73 – 74) Ciccone discloses wherein the first anchor component comprises absorbable material or non-absorbable material [¶59].  
Ciccone does not disclose wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one opening, and wherein the at least one drive surface intersects and contacts at least two of the coils.
Stone teaches a device [abstract, Figs. 3 – 7, Figs.3 to Stone above] comprising an inserter [160 alone or in combination with plug 150] having a shaft [at least a portion of 162 alone or in combination with plug 150] configured to receive at least a drive surface portion of the anchor, defining an entire length [Figs.3 and 7, ¶52 and ¶59], and an anchor [102] comprising an anchor component [at least a portion of 102] having helicoil portion including coils [at least a portion of the anchor component having at least two of threads 114, defines a helicoil portion] defining at least one opening [defined by at least a portion of the cavity between adjacent coils], wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one opening [wherein at least a portion of the anchor includes through apertures 112, defining no root along at least a portion between the coils 114], and at least one drive surface [defined by at least a portion of one of the ribs 118 or lobes 119, at least a portion of inner surface 117 between adjacent ribs 118 or lobes 119, at least a portion by the intersection of at least one rib 118 or lobe 119 and inner surface 117, or at least a groove portion defined on at least one of the lobes 119] extending longitudinally along at least a portion, defining an entire length of the anchor component and intersecting and contacting at least two of the coils [wherein an axial portion of the identified drive surface, extends longitudinally, intersects and contact at least two coils 114, ¶56, Figs. 3D and 4E].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ciccone and Stone, and construct the first anchor component of Ciccone from threads and at least one lobe or rib forming an open structure frame in view of Stone, and construct the inserter of Ciccone having at least one drive surface corresponding to the at least one rib or lobe in view of Stone. One would have been motivated to do so in order to provide an anchor component that facilitates tissue ingrowth or outgrowth through the anchor component to thereby enhance the connection between the anchor component and the surrounding tissue, and to provide the inserter with drive surface corresponding to that of the anchor component to facilitate driving the anchor into tissue [Stone, ¶56]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775